Title: To James Madison from Joseph Jones, 16 November 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 16th. Novr. 1794.
Your favor of the 7th. I received on Friday evening on my return from Richmond. I am in hopes the China has got safe and sound to hand. I have not heard from Mr. Randolph but take for granted what you mention that the bill will be paid as he had accepted it. I promised no further application should be made untill we heard from Monroe although my engagements for him and some small balances due from him when he went away will not well admit of delay. Certainly we shall hear from him by the French Corvette lately arrived at Baltimore with it is said despatches for the Minister. Mr. Jay’s representation was not in the stile of firm demand for compensation for injuries done to our citizens but rather supplicating the benevolence of his Britannic Majesty for relief. What his Powers or instructions were I know not but if they were such as to justify the language of his representation they merit contempt rather than applause. Grenville’s answer is a palpable evasion of justice or rather a dishonourable denial of it. The injuries have been done under the authority of the nation. The nation therefore shod. redress them. Can Americans expect justice from the Courts while the acts of the King in Council are the rule of decision? After the Courts have decided shod. there be Occasion for the interference of the governmt. Then it may be proper to appt. Comrs. who in concert with American Comr. are to discuss the measures and principles on which the business is to be finally settled, very civil and satisfactory indeed. Who is to supply the Chief Justices place in the Courts in the mean time for I think it will require some years to get through the work or is Mr. Jay to continue our Envoy with the emoluments of that Office superadded to those of Chief justice in which Character he does nothing to intitle him to payment. I hope the Republican interest in the legislature will be strengthened from the North, as it is in danger of loosing support from the South by a late election, or at least of gaining nothing from that quarter. Wise is chosen Speaker. Harvie got only 19 votes for the chair. Who will be the Senator or Senators (for they say Taylor will certainly resign) is very uncertain—there are many spoken of Tazewell, C Lee Corbin, Harvie, Dawson W. Nicholas—also yourself and Giles. Some say Henry is willing to serve as Govr. Shod. the fact be ascertained he will be elected, otherwise the contest will I expect rest bet. Brooke & Wood. The first will probably succeed. I have tried all over the Town for Hams, there are none. Some midlings & a few shoulders alone can be got. Mrs. Willis sometimes has bacon to sell I have requested her Brother who dines with her to day to inquire, and let me know—if any they shall be secured. I am Yr. friend & Servt.
Jos: Jones.
P. S. Mrs. Willis has no bacon to spare. I shall make further inquiry for bacon.
